                Case 2:14-cr-00083-JAM Document 467 Filed 04/21/21 Page 1 of 6


 1   David M. Garland, SBN: 223679
     LAW OFFICE OF DAVID GARLAND
 2   455 Capitol Mall #802
 3   Telephone: (916) 366-1069
     Email: dgarland@rocketmail.com
 4
 5   Attorneys for Defendant,
 6   Aleksandr Maslov

 7
                                    IN THE UNITED STATES DISTRICT COURT
 8
 9                                    EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA                                    Case No. 2:12-CR-00322 JAM
                                                                          2:14-CR-00083 JAM
12                     Plaintiff,
                                                               STIPULATION REGARDING
13            vs.                                              EXCLUDABLE TIME PERIODS UNDER
14                                                             SPEEDY TRIAL ACT; FINDINGS AND
     ALEKSANDR MASLOV,                                         ORDER
15
                       Defendant.                                DATE: April 20 2021
16                                                               TIME: 9:30 a.m.
17                                                               DEPT.: Hon. John A. Mendez

18
19            By previous order, this case was set for status conference on April 20, 2021.
20            On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in
21
     the Eastern District of California “until further notice.” Further, pursuant to General Order 611,
22
     this Court’s declaration of judicial emergency under 18 U.S.C. Sec. 3174, and the Ninth Circuit
23
24   Judicial Council’s Order of April 16, 2020, continuing this Court’s judicial emergency, this

25   Court has allowed district judges to continue all criminal matters to a date after May 2, 2021.1
26
27   1
       A judge “may order case-by-case exceptions” at the discretion of that Judge “or upon the request of counsel, after
28   consultatation with counsel and the Clerk of Court to the extent such an order will impact court staff and
     operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
              Case 2:14-cr-00083-JAM Document 467 Filed 04/21/21 Page 2 of 6


 1   This and previous General Orders, as well as the declarations of judicial emergency, were
 2   entered to address public health concerns related to COVID-19.
 3
            Although the General Orders address the district-wide health concern, the Supreme Court
 4
     has emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
 5
 6   openendedness with procedural strictness,” “deman[ding] on-the-record findings” in a particular

 7   case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there
 8   can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be
 9
     harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir.
10
     2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit
11
12   findings on the record “either orally or in writing”).

13          Based on the plain text of the Speedy Trial Act – which Zedner emphasizes as both
14
     mandatory and inexcusable – General Orders 611, 612, 617, and 618 require specific
15
     supplementation. Ends-of-Justice continuances are excludable only if “the judge granted the
16
17   continuance on the basis of his findings that the ends of justice served by taking such action

18   outweigh the best interest of the public and the defendant in a speedy trial.” Id.
19          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local
20
     Code T4). Although the Speedy Trial Act does not directly address continuances stemming from
21
     pandemics, natural disasters, or other emergencies, this Court has discretion to order a
22
23   continuance in such circumstances. For example, the Ninth Circuit affirmed a two-week end-of-

24   justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764
25   (9th Cir. 1981). The curt recognized that the eruption made it impossible for the trial to proceed.
26
     Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing
27
     Furlow to exclude time following the September 11, 2001 terrorist attacks and the resultant
28
              Case 2:14-cr-00083-JAM Document 467 Filed 04/21/21 Page 3 of 6


 1   public emergency). The coronavirus is posing a similar, albeit more enduring, barrier to the
 2   prompt proceedings mandated by the statutory rules.
 3
            In light of the societal context created by the foregoing, the Court should consider the
 4
     following case-specific facts in finding excludable delay appropriate in this particular case under
 5
 6   the ends-of-justice exception, § 3161(h)(7) (Local Code T4).2 If continued, this Court should

 7   designate a new date for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th
 8   Cir. 2010) (noting any pretrial continuance must be “specifically limited in time.”)
 9
                                               STIPULATION
10
            Plaintiff United States of America, by and through its’ counsel of record, and defendant,
11
12   by and through defendant’s counsel of record, hereby stipulate as follows;

13      1. By previous order, this matter was set for status on April 20, 2021.
14
        2. By this stipulation, defendant now moves to continue the status conference until April 27,
15
            2021, and to exclude time between April 20, 2021 and April 27, 2021, under Local Code
16
17          T4.

18      3. The parties agree and stipulate, and request that the Court find the following:
19          a) The government has represented that the discovery associated with these cases is
20
                  voluminous and complex and includes law enforcement reports and records. All of
21
                  this discovery has been either produced directly to counsel and/or made available for
22
23                inspection and copying.

24          b) Counsel for defendant desires additional time to review the provided discovery,
25                conduct legal research, consult with the defendant, and otherwise prepare for trial.
26
                  The undersigned defense counsel was recently appointed to represent the defendant in
27
28
                  Case 2:14-cr-00083-JAM Document 467 Filed 04/21/21 Page 4 of 6


 1                  both of the above-entitled matters. The United States has tendered a plea agreement to
 2                  defense counsel that, if accepted, will resolve both cases before the Court. Defense
 3
                    Counsel requires additional time to review the proposed plea agreement, consult with
 4
                    the defendant about the proposed plea agreement, and conduct legal research with
 5
 6                  respect to the proposed plea agreement.

 7              c) Counsel for defendant believes the failure to grant the above-requested continuance
 8                  would deny him/her the reasonable time necessary for effective preparation, taking
 9
                    into account the exercise of due diligence.
10
                d) The government does not object to the continuance.
11
12              e) In addition to the public heath concerns cited by General Order 617, and presented by

13                  the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in this
14
                    case.
15
                f) Based on the above-stated findings, the ends of justice served by continuing the case
16
17                  as requested outweigh the interest of the public and the defendant in a trial within the

18                  original date prescribed by the Speedy Trial Act.
19              g) For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
20
                    seq., within which trial must commence, the time period April 20, 2021 to April 27,
21
                    2021, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), B(iv)
22
23                  [Local Code T4] because it results from a continuance granted by the Court at

24                  defendant’s request on the basis of the Court’s findings that the ends of justice served
25                  by taking such an action outweigh the best interest of the public and the defendant in
26
                    a speedy trial.
27
28
     2
         The parties note that General Order 612 acknowledges that a district judge may make “additional findings to
                Case 2:14-cr-00083-JAM Document 467 Filed 04/21/21 Page 5 of 6


 1         4. Nothing in this stipulation and order shall preclude a finding that other provisions of the
 2            Speedy Trial Act dictate that additional time periods are excludable from the period
 3
              within which a trial must commence.
 4
              IT IS SO STIPULATED.
 5
 6
 7
 8
 9   Dated: April 19, 2021                                         PHILLIP A. TALBERT
                                                                   Acting United States Attorney
10
11
                                                                   /s/ MICHAEL D. ANDERSON
12                                                                  MICHAEL D. ANDERSON
                                                                   Assistant United States Attorney
13
14
15   Dated: April 19, 2021                                      _/s/_DAVID M. GARLAND____
                                                                   DAVID M. GARLAND, ESQ.
16                                                                 Counsel for Defendant
17                                                                 ALEKSANDR MASLOV

18
     ///
19
20   ///

21   ///
22   ///
23
     ///
24
25
26
27
28

     support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 E.D. Cal. March 18, 2020).
      Case 2:14-cr-00083-JAM Document 467 Filed 04/21/21 Page 6 of 6


 1                          FINDINGS AND ORDER
 2   IT IS SO FOUND AND ORDERED this 20th day of April, 2021.
 3
 4
                                  /s/ John A. Mendez
 5
                                  THE HONORABLE JOHN A. MENDEZ
 6                                UNITED STATES DISTRICT COURT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
